Exhibit 10.2

 

INDENTURE SUPPLEMENT NO. 1

 

Indenture Supplement No. 1 (“Indenture Supplement”), dated as of August 27,
2004, to the Indenture, dated December 7, 2001 (the “Indenture”), by and among
(i) Young Broadcasting Inc. (the “Company”), as issuer of the 8½% Senior Notes
due 2008 (the “Notes”), (ii) Young Broadcasting of Albany, Inc., Young
Broadcasting of Lansing, Inc., Young Broadcasting of Nashville, Inc., Young
Broadcasting of Louisiana, Inc., Young Broadcasting of Richmond, Inc., Young
Broadcasting of Green Bay, Inc., Young Broadcasting of Knoxville, Inc., Young
Broadcasting of San Francisco, Inc., Young Broadcasting of Rapid City, Inc.,
Young Broadcasting of Sioux Falls, Inc., Young Broadcasting of Davenport, Inc.,
Winnebago Television Corporation, YBT, Inc., LAT, Inc., YBK, Inc., Honey Bucket
Films, Inc., Adam Young Inc., KLFY, L.P., WKRN, G.P. and WATE, G.P., as
guarantors of the Company’s obligations under the Indenture and the Notes (each
a “Subsidiary Guarantor”), and (iii) Wachovia Bank, National Association (f/k/a
First Union National Bank), as trustee (the “Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to Section 4.17 of the Indenture, the Company and each
Subsidiary Guarantor must cause a Restricted Subsidiary to execute and deliver
an indenture supplemental to the Indenture in order to become an Additional
Guarantor (capitalized terms used herein not otherwise defined shall have the
meanings given them in the Indenture and Notes); and

 

WHEREAS, the consent of Holders is not required to execute and deliver this
Indenture Supplement; and

 

WHEREAS, the Company has caused Young Broadcasting of Nashville, LLC, a Delaware
limited liability company that is an indirect wholly-owned subsidiary of the
Company (the “New Subsidiary”), to become a Restricted Subsidiary, and the
Company and each Subsidiary Guarantor desire to cause the New Subsidiary to
become an Additional Guarantor; and

 

WHEREAS, the Trustee has agreed to supplement the Indenture on the terms and
conditions as set forth herein.

 

NOW, THEREFORE, the Company, each Subsidiary Guarantor, the Trustee and the New
Subsidiary hereby agree as follows for the benefit of each other and for the
equal and ratable benefit of the holders of the Notes:

 

SECTION 1.           ADDITIONAL GUARANTOR.

 

By execution of this Indenture Supplement, the New Subsidiary shall be an
Additional Guarantor and hereby agrees to be bound by the Guarantee of the Notes
without executing and delivering the Guarantee endorsed on the Notes.

 

All references to “Additional Guarantor” after the date hereof shall include the
New Subsidiary.

 

--------------------------------------------------------------------------------


 

SECTION 2.           EFFECTIVE AMENDMENT.

 

Except as expressly set forth herein, this Indenture Supplement shall not
constitute a waiver or amendment of any term or condition of the Indenture or
the Notes and all such terms and conditions shall remain in full force and
effect and are hereby ratified and confirmed in all respects.

 

SECTION 3.           EXECUTION IN COUNTERPARTS.

 

This Indenture Supplement may be executed in any number of counterparts, each of
which when so executed being deemed an original and all of which taken together
constituting one and the same agreement.

 

SECTION 4.           GOVERNING LAW.

 

This Indenture Supplement shall be governed by the laws of the State of New York
without regard to the conflict of laws provisions thereof.

 

SECTION 5.           TRUSTEE.

 

The Trustee makes no representations as to the validity or sufficiency of this
Indenture Supplement.  The recitals and statements herein are deemed to be those
of the Company and the Additional Guarantor and not of the Trustee.

 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture Supplement to
be executed by their respective authorized officers as of the date first above
written.

 

 

THE ADDITIONAL GUARANTOR:

 

 

 

YOUNG BROADCASTING OF NASHVILLE, LLC

 

 

 

 

 

By:

/s/ James A. Morgan

 

 

 

James A. Morgan

 

 

Executive Vice President

 

 

 

 

 

THE COMPANY:

 

 

 

YOUNG BROADCASTING INC.

 

 

 

 

 

By:

/s/ James A. Morgan

 

 

 

James A. Morgan

 

 

Executive Vice President

 

2

--------------------------------------------------------------------------------


 

 

THE SUBSIDIARY GUARANTORS:

 

 

 

YOUNG BROADCASTING OF ALBANY, INC.

 

YOUNG BROADCASTING OF LANSING, INC.

 

WINNEBAGO TELEVISION CORPORATION

 

YOUNG BROADCASTING OF NASHVILLE, INC.

 

YBT, INC.

 

WKRN, G.P.

 

By: Young Broadcasting of Nashville,

 

Inc., General Partner

 

YOUNG BROADCASTING OF LOUISIANA, INC.

 

LAT, INC.

 

KLFY, L.P.

 

By: Young Broadcasting of Louisiana,

 

Inc., General Partner

 

YOUNG BROADCASTING OF RICHMOND, INC.

 

YOUNG BROADCASTING OF GREEN BAY, INC.

 

YOUNG BROADCASTING OF KNOXVILLE, INC.

 

WATE, G.P.

 

By: Young Broadcasting of Knoxville,

 

Inc., General Partner

 

YBK, INC.

 

YOUNG BROADCASTING OF DAVENPORT, INC.

 

YOUNG BROADCASTING OF SIOUX FALLS, INC.

 

YOUNG BROADCASTING OF RAPID CITY, INC.

 

YOUNG BROADCASTING OF SAN FRANCISCO, INC.

 

ADAM YOUNG INC.

 

HONEY BUCKET FILMS, INC.

 

 

 

 

 

By:

/s/ James A. Morgan

 

 

 

Name: James A. Morgan

 

 

Title: Executive Vice President

 

 

 

 

 

THE TRUSTEE:

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as
Trustee

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------